DETAILED ACTION
         The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

                                             Information Disclosure Statement
1.      The information disclosure statement (IDS) submitted on 10/22/2020 is in compliance with the provisions of 37 CFR 1.97. According, the information disclosure statement is being considered by the Examiner.
Claim Objection
2.       Claim 1 is objected to because of the following informalities:
          Regarding claim 1, line 3, “an input the sinusoidal alternating voltage signal” should be changed to --- an input of the sinusoidal alternating voltage signal ---. Line 8, “a monitoring input the sinusoidal alternating voltage signal” should be changed to --- a monitoring input of the sinusoidal alternating voltage signal ---.

                                                                Examiner Notes
3.	Examiner cites particular paragraphs, columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Claim Rejections - 35 USC § 102 
4.     The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


5.      Claims 12-15, 17-19 and 21-22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Culca (US. Pat. 6255864; hereinafter “Culca”).
          Regarding claim 12 and similarly claim 17, taking claim 1 as an example, Culca discloses a circuit assembly (see Fig. 1) for monitoring a sinusoidal alternating voltage signal (alternating voltage signals or AC signals from L1; see abstract and col. 2 lines 35-51), the circuit assembly comprising:          a comparing element (8) configured to receive at an input the sinusoidal alternating voltage signal to be monitored having a period T (see col. 3 line 48 to col. 4 line 7) or a signal obtained from the sinusoidal alternating voltage, the comparing element being configured to generate a first output signal (S1) at an output based upon the sinusoidal alternating voltage signal, or the signal obtained from the sinusoidal alternating voltage signal, exceeding a specified threshold value (“The comparison threshold value, L, the threshold values of the equivalent AC input signals that are required in a given case are produced by the corresponding voltage-divider ratio of voltage step-down circuit 6. Thus, if the input rises above or falls below threshold value L, a first binary signal, S1, is produced at the output of comparator 8, which is sent to the level-controlled input of flip-flop 14”; see col. 3 lines 55-65);            a zero crossing detector (10) that is configured to receive at a monitoring input the sinusoidal alternating voltage signal to be monitored or the signal obtained from the sinusoidal alternating voltage and is configured to generate a second output signal (S2, in Fig. 1) at an output (see col. 3 lines 1-5);           a timing element (12) connected downstream of the zero crossing detector that is configured to generate a clock signal (S3, in Figs. 1-2 and 5) that is dependent on the second output signal (see Fig. 1); and          an edge-controlled flip-flop (14),                   wherein the output (S1) from the comparing element is connected to a state-controlled input (a level-controlled input D of the flip-flop 14) of the flip-flop and an output (S3) of the timing element is connected to an edge-controlled input (a level-controlled input T of the flip-flop 14) of the flip-flop, and the flip-flop is configured to generate a state signal (S4) at an output of the flip-flop, and                     wherein the timing element is configured to specify a defined state change of the clock signal at an instant which differs from the instant at T/4 of the period T after a zero crossing of the sinusoidal alternating voltage signal (“Signal S2 is then delayed in delay stage 12 by a delay time, Tv, such that at the time of the corresponding peak in the AC signal amplitude a change of state (edge signal) occurs, so that a third signal, S3, is formed. The delay time, Tv, is preferably one fourth the period, T, of the reference signal”; see col. 4 lines 4-8)
          Regarding claims 13 and 18, taking claim 13 as an example, Culca discloses the circuit assembly according to claim 12, wherein the timing element is configured to specify a defined 8 or 3T/8 of the period T after a zero crossing of the sinusoidal alternating voltage signal (see signals S2-S3 in Fig. 2).
          Regarding claim 14, Culca discloses the circuit assembly according to claim 12, wherein the comparing element is a comparator (8), and the input of the comparing element is a first comparison input of the comparator for comparing the sinusoidal alternating voltage signal to be monitored or the signal obtained from the sinusoidal alternating voltage signal to the threshold value (the comparison threshold value L) specified at a second comparison input of the comparator (see Fig. 1 and col. 3 line 48 to col. 4 line 7).
          Regarding claims 15 and 21, taking claim 15 as an example, Culca discloses the circuit assembly according to claim 12, wherein the comparing element (8) is configured to be alternatively supplied at its input with a DC voltage signal (a DC signal from an output of a rectifier 4) to be monitored or a signal obtained from the DC voltage signal, the comparing element being configured at its output to generate the first output signal based upon the DC voltage signal or the signal obtained from the DC voltage signal exceeding the specified threshold value (see Fig. 1 and col. 3 line 48 to col. 4 line 7).
          Regarding claim 16, Culca discloses the circuit assembly according to claim 12, the circuit assembly further comprising a changeover switch configured to switch a signal output of the circuit assembly between the output of the flip-flop and the output of the comparing element, wherein the switch is controllable by a control signal.
          Regarding claim 19, Culca discloses the method according to claim 17, wherein the clock signal (S3) is generated by a timing element (12) which is triggered by the second output signal to generate the clock signal (see Fig. 1).
          Regarding claim 22, Culca discloses a non-transitory computer readable medium comprising a computer program that is configured to be executed within a microcontroller and which, when executed, carries out the method according to claim 17(see col. 3 line 48 to col. 4 line 7).
Allowable Subject Matter
6.       Claims 16 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Prior Art of Record
7.        The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.          
Adragna (U.S Pub. 2017/0117814).              Gu (U.S Pub. 2013/0201731).

Conclusion
8.        Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANG XUAN LE whose telephone number is (571)272-9349.  The examiner can normally be reached on M-F 9 AM-6 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Phan can be reached on 571-272-7924.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/THANG X LE/Primary Examiner, Art Unit 2867                                                                                                                                                                                                        
8/10/2021